Title: To Thomas Jefferson from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 1 December 1804
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


                  
                     My dear friend 
                     
                     La Grange 10th Frimair 1st Decembre 1804
                  
                  I Have on the 8th Octobre Adressed You with a long Confidential Letter and Entrusted it to Mr. Livingston—Since Which General Armstrong Has delivered Your kind favor of June the 27th With the Subsequent Informations You Have Been pleased to Send for me.
                  In Every part of those transactions I find Myself Under Such Obligations to Your friendship that While I have words to Express them, I feel I Have a Heart fully possessed With the Grateful Sentiments they Have Excited.
                  Under those dispositions, My dear friend, Added to all the inclinations and Repugnancies Congenial to My temper Which Neither time or Exemple Can Hebetate, You Cannot Question the Sense I Have of Your Weighty invitation and Advice—That Matter I Had fully discussed in the Letters previous to Gl Armstrong’s Arrival—His Conversation Could not But Lessen one Side of the Argumentation and Reinforce the other—Yet I Have His Approbation to Refrain in these Lines from Entering Again On the Subject, as they are particularly desired to Convey By Any Opportunity My thanks to Congress.
                  Permit me therefore to Submit to Your Consideration the Enclosed Official Letter and to Request You, if You Approve the Contents, to Have it delivered through the proper Channel, Which, if I am not Mistaken Must be firstfrom me to the Secretary at War.
                  I Also take the Liberty to inclose a Copy of My Power of Attorney to Mr Madison—I Have on the 10th October writen to Him a Very Long Letter But as My Affairs Have Been Managed far Beyond Any Expectation I Could Conceive or Any idea I Could Either presume to form, it Remains only for me to Enjoy with Happy Thankfulness What friendship Has Been pleased to do. 
                  I am with Affectionate and Grateful Respect in Which my Wife and family Beg Leave to Join 
                  Your old and for [lorn?] friend
                  
                     Lafayette 
                     
                  
               